Filing Date: 11/16/2020
Claimed Priority Date: 11/30/2018 (Continuation of 16/206,273 now PAT 10,840,143)
    02/09/2018 (Continuation of 15/892,444 now PAT 10,177,036)
    12/05/2016 (Continuation of 15/368,786 now PAT 9,911,658)
    09/12/2013 (Divisional of 14/024,885 now PAT 9,515,184)
Applicants: Chiang et al.
Examiner: Younes Boulghassoul 
 
DETAILED ACTION
This Office action responds to the Application filed on 11/16/2020.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The application serial no. 17/098,786 filed on 11/16/2020 has been entered.  Pending in this Office action are claims 1-20.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawa et al. (US2013/0026571).

Regarding Claim 1, Kawa (see, e.g., Fig. 5 and Par. [0058]-[0066]) shows all aspects of the instant invention, including a semiconductor arrangement, comprising:
- a first fin (e.g., fin 501) protruding from a substrate
- a second fin (e.g., fin 502) protruding from the substrate
- a first gate (e.g., gate trace 505) overlying the first fin
- a second gate (e.g., gate trace 506) overlying the second fin, wherein:
in a space between the first gate and the second gate:
a first semiconductor fin nub (e.g., fin-like portion 513) protrudes from the substrate, and
the substrate defines a trench (e.g., trench containing trench isolation structure 512) disposed between the first semiconductor fin nub and the first fin.
Regarding Claim 6, Kawa (see, e.g., Fig. 5 and Par. [0058]-[0066]) shows: 
- a dielectric layer (e.g., insulating fill 515), wherein:
the dielectric layer has a first depth at a location vertically aligned with the trench

the dielectric layer has a third depth at a location between the trench and the first fin (e.g., third depth at a location vertically aligned with gate 505)
the first depth is different than the second depth and the third depth (e.g., first depth is smaller than second depth and bigger than third depth), and
the second depth is different than the third depth (e.g., second depth is bigger than third depth)

Claims 16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chi et al. (US8617996).

Regarding Claim 16, Chi (see, e.g., Fig. 7) shows all aspects of the instant invention, including a semiconductor arrangement, comprising:
- a first semiconductor fin nub (e.g., fin bump 105A) protruding from a substrate
- a first semiconductor pillar (e.g., fin 104) protruding from the substrate
- a dielectric layer (e.g., oxide gap fill layer 124) over the first semiconductor fin nub and the first semiconductor pillar, wherein:
a trench is defined in the substrate between the first semiconductor fin nub and the first semiconductor pillar (see, e.g., substrate 102 over-etch trench formed at etching step of Fig. 4)
the dielectric layer is disposed in the trench
the dielectric layer has a first depth at a location vertically aligned with the trench

the dielectric layer has a third depth at a location vertically aligned with the first semiconductor pillar
the first depth is greater than the second depth and the third depth, and the second depth is greater than the third depth
Regarding Claim 19, Chi (see, e.g., Fig. 7) shows that the first semiconductor fin nub (e.g., 105A) and the first semiconductor pillar (e.g., fin 104) have a same material composition (e.g., both etched from same substrate material).
Regarding Claim 20, Chi (see, e.g., Fig. 7) shows that:
- the first semiconductor fin nub (e.g., 105A) has a first height
- the first semiconductor pillar (e.g., fin 104) has a second height greater than the first height

Allowable Subject Matter










Claims 10-15 are allowable.
Claims 2-5, 7-9, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose semiconductor arrangements comprising fin-based features with different heights, and having some aspects similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814